Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/19/21 is entered and made of record. 
III.	Claims 1-23 are pending and have been examined, where claims 1-23 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. 
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a stroke digitizer adapted to reconstruct strokes of each foreground marker color by (i) connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve, wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale images, and (ii) rendering the reconstructed stroke based on the pen curve with a pre-determined width, wherein each stroke is associated with a timestamp based on the raw whiteboard video images; a display adapted to render a reconstructed whiteboard image associated with the timestamp; a biometric database adapted to store biometric signatures of a participant of the whiteboard conference, thereby allowing a participant to be identified based on one of the biometric signatures of the participant” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of biometric 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined Shae (US 20030028901), previously cited, to read on the claim amendments. Shae discloses wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale (see figure 6, point P1 to Pf(2) is the steepest descent, point Pf(3) to Pf(2) is the steepest ascent, P1, Pf(2), Pf(3) and Pf(2) are inflection points):

    PNG
    media_image1.png
    424
    546
    media_image1.png
    Greyscale

The combination of Zhang (US 2003/0234772 Al) in view of Lapstun (US 20030105817) and Shae (US 20030028901) discloses all the limitations of claim 1. 


[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the 

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
Conditions for patentability; non-obvious subject matter
1.	35 U.S.C. 103 Conditions for patentability; non-obvious subject matter.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7, 9-13 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2003/0234772 Al) in view of Lapstun (US 20030105817) and Shae (US 20030028901).

With regards to claim 1, Zhang discloses an intelligent whiteboard collaboration system for a plurality of participants (see paragraph 158, meeting participants are asked to register with the capture software at beginning of the meeting recording process action 1702, they can either fill in their email aliases in a dialog box on the computer screen or, to speed up the process, insert their corporate identification cards into a smart card reader to register”), comprising:
a whiteboard detection unit adapted to receive the raw whiteboard video images (see paragraph 18, the four corners of the whiteboard are then specified in whiteboard region of each image and Once the whiteboard background color is thus determined, any holes in whiteboard color are found and filled by searching the whiteboard cells around each hole and also 
a foreground marker unit adapted to define each foreground marker color and classify pixels as a foreground marker color (see paragraph 21, this is equivalent to 1.5 inches by 1.5 inches, or 25 pixels by pixels for a typical conference size whiteboard and paragraph 22, a normalized cross-correlation technique and a Mahalanobis distance test are used to determine if two cells are the same and also paragraph 23, determines whether a cell image is a whiteboard cell, a stroke or a foreground object, a cell image is designated as a whiteboard cell if the red, green, blue (RGB) values are approximately the same);
a stroke digitizer adapted to reconstruct strokes of each foreground marker color by
 (see paragraph 124, 2.3.6.2 image reconstruction, once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time, 
(i) connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve (paragraph 24, second, stroke cells which are immediately connected to some foreground cells are reclassified as foreground cell figure 10; curve) and 
(ii) rendering the reconstructed stroke based on the pen curve with a pre-determined width (see paragraph 26, the key frame images are then reconstructed, this involves inputting the classified cell images and the key frames divided into cell images, if a key frame foreground cell image is within the span of a stroke, this cell image is rendered with the stroke cell image from neighboring images in the sequence) wherein each stroke is associated with a timestamp based on the raw whiteboard video images (see paragraph 15, computes the time stamps of pen strokes);
a display adapted to render a reconstructed whiteboard image associated with the timestamp (see paragraph 124, 2.3.6.2 Image Reconstruction, once the frames are selected, it 
Zhang does not disclose a biometric database adapted to store biometric signatures of a participant of the whiteboard conference, thereby allowing a participant to be identified based on one of the biometric signatures of the participant; and a messaging unit adapted to distribute time-stamped whiteboard data to a participant based on one of corresponding signatures of the participants in the biometric database.
Lapstun discloses 
a biometric database adapted to store biometric signatures of a participant of the whiteboard conference, thereby allowing a participant to be identified based on one of the biometric signatures of the participant (see paragraph 463, the registration server identifies the user corresponding to the pen, and uses the user's dynamic signature biometric 818 to verify the strokes as the user's signature and also see paragraph 530, allowing geographically distributed participants to communicate graphical ideas via a shared whiteboard while engaged in a telephone conference or similar); and 
a messaging unit adapted to distribute time-stamped whiteboard data to a participant based on one of corresponding signatures of the participants in the biometric database (see paragraph 227, a stroke consists of a sequence of time-stamped pen positions on the page, initiated by a pen-down event and completed by the subsequent pen-up event and see paragraph 463, the registration server identifies the user corresponding to the pen, and uses the user's dynamic signature biometric 818 to verify the strokes as the user's signature and see paragraph 530, allowing geographically distributed participants to communicate graphical ideas via a shared whiteboard while engaged in a telephone conference or similar, every time a 
Zhang and Lapstun are combinable because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of "Lapsun" into "Zhang (2003)", in order to infer an accurate two-dimensional perspective transform of the tag and hence an accurate three-dimensional position and orientation of the tag relative to the sensor [see Lapstun’s, pp [0141]]. Zhang is silent in disclosing wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale. However, Zhang teaches connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve (see paragraph 124) which suggests inflection points are identified from examining the steepest ascent. Shae discloses wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale (see figure 6, point P1 to Pf(2) is the steepest descent, point Pf(3) to Pf(2) is the steepest ascent, P1, Pf(2), Pf(3) and Pf(2) are inflection points):

    PNG
    media_image1.png
    424
    546
    media_image1.png
    Greyscale


Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

With regards to claim 2, Zhang discloses the system of claim 1, further comprises a video stroke reviewer adapted to index reconstructed strokes based on their timestamps (see abstract, It computes the time stamps of pen strokes on the whiteboard by analyzing the sequence of captured snapshots) and play in the display a part of the whiteboard video image corresponding to a stroke specified by a user (see paragraph 84, the camera is zoomed in as close to the whiteboard as possible to maximize the effective resolution and also see paragraph 124, image Reconstruction, once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time. However, one cannot simply use the raw images from the input sequence because they may contain foreground objects”). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

With regards to claim 3, Zhang discloses the system of claim 2, wherein the display is further adapted to receive touch screen input (see paragraph 72, a user input interface 160). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

With regards to claim 4, Zhang discloses the system of claim 3, further comprising a word detector adapted to search reconstructed strokes based on word input from a user (see 

With regard to claim 5, Zhang discloses the system of claim 4, further comprising a speech detector adapted to search the whiteboard video image signals based on speech input from a user (see paragraph 30, allows the user to adjust the image displayed in the main display pane from the raw input image to the key frame image, current pen strokes, strokes that have already been written in the meeting playback timeline, are rendered darker and more clearly than future strokes), identify reconstructed strokes corresponding to the speech input if any is found (see paragraph 26, the key frame images are then reconstructed, this involves inputting the classified cell images and the key frames divided into cell images, if a key frame cell image is classified as 

With regards to claim 6, Zhang discloses the system of claim 5, wherein the display further comprises a word cloud publisher adapted to display a cloud graphic next to a reconstructed stroke corresponding to a user’s input (see paragraph 26, the key frame images are then reconstructed. This involves inputting the classified cell images and the key frames divided into cell images, if a key frame cell image is classified as a whiteboard image or a stroke image and also see paragraph 31, a timeline bar graphically displays the length of the audio/image sequence as a bar, and provides numerical values of the start time, end time and current time of the meeting playback). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

With regards to claim 7, Zhang discloses the system of claim 6, wherein the biometric signatures are one of stroke, facial, and voice signatures (see paragraph 36, conventional voice recognition software is used to convert the audio portion of the captured data to text). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


With regards to claim 10, Zhang discloses the system of claim 9, wherein the messaging unit is adapted to (i) detect hashtag in a reconstructed whiteboard image (see paragraph 124, Image Reconstruction Once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time), 
(ii) determine a match between the detected hashtag region and predefined user channels (see paragraph 174, compared to the whiteboard capture systems that use a sensing mechanism or an electronic whiteboard, the Whiteboard Capture System also had a set of unique technical challenges, —and these foreground objects obscure some portion of the whiteboard and cast shadows on it”); and,
(iii) post the reconstructed whiteboard image in the detected hashtag region to the matched user channel (see paragraph 124, image  Reconstruction. Once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time). 
The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.



With regards to claim 12, Shae discloses the system of claim 1, wherein the pre-determined width is the average width of the strokes (see paragraph 62, assume that every stroke will take on average 1 second and there are 1000 strokes in the whiteboard, assume 1 hour of high usage). See the motivation for claim 1.

With regards to claim 13, Zhang discloses the system of claim 12, wherein the pre-determined width is varied for each foreground marker color compared to the other foreground marker colors (see paragraph 24, stroke cells which are immediately connected to some foreground cells are reclassified as foreground cells). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

With regards to claim 18, Zhang in the combinations discloses the system of claim 17 wherein the local patches are one of 20x20, 50x50, and 75x75 dimension surrounding each of a multitude of pixels (see paragraph 90, the cell size is chosen to be roughly the same as the expected size of a single character on the board, about 1.5 by 1.5 inches, or 25 by 25 pixels” 

With regard to claim 19, Zhang in the combinations discloses the system of claim 18, wherein the multitude of pixels comprise each pixel in the whiteboard (see paragraph 90, the cell size is chosen to be roughly the same as the expected size of a single character on the board about 1.5 by 1.5 inches or 25 by 25 pixels and also see paragraph 176, sample images, 80x80 pixels, approximately 96 point font on the board are shown in FIG). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

With regards to claim 20, Zhang discloses  the system of claim 12, wherein the foreground marker unit is further adapted to normalize color for each foreground marker color separately and for each image sensor color plane separately based on a local patch surrounding each foreground pixel classified as a foreground color (see paragraph 106, the Normalized Cross-Correlation technique is described using one color component of the image, but it applies to all RGB components and also see paragraph 170, the color of the whiteboard background remains constant in an input sequence, however, a known color patch can be installed above the top of the whiteboard where nobody can obscure it from the camera, the color of the patch is in the previous frame, the color of the patch can stay within a specified range and so will the whiteboard region). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

With regards to claim 21, Zhang discloses  the system of claim 20, wherein the foreground marker unit is further adapted to normalize color based on a maximum local background white and a darkest intensity of a foreground color pixel identified in the local patch (see paragraph 

With regards to claim 22, Zhang in the combinations discloses the system of claim 21, wherein the foreground marker unit is further adapted to generate a separately normalized gray-scale image for each image sensor color plane (see paragraph 106, the Normalized Cross-Correlation technique is described using one color component of the image, but it applies to all RGB components and also see paragraph 170, the color of the whiteboard background remains constant in an input sequence. However, a known color patch can be installed above the top of the whiteboard where nobody can obscure it from the camera, the color of the patch is in the previous frame, the color of the patch can stay within a specified range and so will the whiteboard region) and thereby generate a high-resolution gray-scale image by combining the separately normalized gray-scale images for each image sensor color plane (see paragraph 106, the Normalized Cross-Correlation technique is described using one color component of the image, but it applies to all RGB components and also see paragraph 170, the color of the whiteboard background remains constant in an input sequence, a known color patch can be installed above the top of the whiteboard where nobody can obscure it from the camera.— the color of the patch is in the previous frame, the color of the patch can stay within a specified range and so will the whiteboard region”). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


foreground marker color in the high-resolution gray image (see paragraph 84, the camera is zoomed in as close to the whiteboard as possible to maximize the effective resolution and also see paragraph 124, Image Reconstruction, once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time, however, one cannot simply use the raw images from the input sequence because
they may contain foreground objects). The motivation to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lapstun and Shae as applied to claim 7 above, and further in view of official notice.

With regards to claim 8, Zhang in view of Lapstun and Shae discloses all the limitations of claim 7, but is silent in disclosing the system of claim 7, wherein the messaging unit is one of Slack, Facebook Workplace, Cisco Spark, Microsoft Teams, HipChat, and Email. However, it is well known that an sending an email can be used as a messaging unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include email messaging in order to communicate essential information of an image for improving image recognition.

5.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in  view of Lapstun and Shae as applied to claim 1 above, and further in view of Zhang (US 2004/0165786).


Zhang ‘786 discloses regarding claim 14, Zhang ‘786 discloses the system of claim 13, wherein the stroke digitizer is further adapted to derive the pen curve by applying spline interpolation to the inflection points (see paragraph 123, the color of the rectified image is computed through bilinear or bi-cubic interpolation from the original image via conventional methods, figure 12 shows two rectified images of the wh other rectified images are also similar).
Zhang, Lapstun, Shae and Zhang ‘786 are combinable because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of "Lapstun" and Zhang ‘786 into "Zhang ", in order to improve accuracy line fitting for a quadrangle (see paragraph 90). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

With regard to claim 15, Zhang ‘786 discloses the system of claim 14, wherein the spline interpolation is smoothing spline interpolation (see paragraph 123, the color of the rectified image is computed through bilinear or bi-cubic interpolation from the original image via conventional methods (process action 1112, figure 12 shows two rectified images of the other rectified images are also similar). The motivation to combine the above mentioned references are discussed in the rejection of claim 14, and incorporated herein.

With regards to claim 16, Zhang ‘786 discloses the system of claim 14, wherein smoothing spline interpolation is cubic smoothing spline interpolation (see paragraph 123, the color of the rectified image is computed through bilinear or bi-cubic interpolation from the original image via conventional methods, figure 12 shows two rectified images of the other rectified images are 

With regards to claim 17, Zhang ‘786 discloses the system of claim 12, wherein the background unit is further adapted to estimate a multitude of local background white for local patches (see paragraph 69, the edge detection masks exaggerate the difference of the edges along their respective directions and also see paragraph 125, input whiteboard image into an image with the same pen strokes on uniform background usually white, for each pixel, the color value=Cliqht the pen color=Cpen) and generate a binary mask for background white (see paragraph 69, the edge detection masks exaggerate the difference of the edges along their respective directions). The motivation to combine the above mentioned references are discussed in the rejection of claim 14, and incorporated herein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/24/21